Citation Nr: 0210632	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  96-50 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  

The veteran was previously denied service connection for a 
psychiatric disorder by a rating decision in May 1971.  The 
current appeal arises from a May 1995 rating decision entered 
by the St. Petersburg, Florida Department of Veterans Affairs 
(VA) regional office (RO).  The matter was perfected for 
appeal in November 1996, and thereafter forwarded to the 
Board of Veterans' Appeals (Board) in Washington, DC.  In 
July 1998, the Board remanded the matter to the San Juan, 
Puerto Rico RO, (the RO nearest where the veteran then 
lived), for additional development.  The case has since been 
returned to the Board.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
a psychiatric disorder in an unappealed rating decision in 
May 1971 because the evidence at the time did not establish 
the presence of the claimed disability. 

2.  Evidence added to the record since the May 1971 rating 
decision includes a number of current medical records which 
reflect diagnoses of PTSD.  

4.  The evidence added to the record since the May 1971 
rating decision bears directly and substantially upon the 
specific matter under consideration and in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of that 
claim.


CONCLUSION OF LAW

The May 1971 rating decision is final; evidence received 
since that decision is new and material, and the claim for 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126, 7105 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.156 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  See Fossie v. West, 
12 Vet. App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

A review of the record in this case reflects that the veteran 
originally filed a claim for service connection for a 
psychiatric disorder in April 1971, just over one year after 
his discharge from service.  In connection with that claim, 
the RO reviewed the service medical records it had acquired 
when adjudicating an earlier, unrelated claim, as well as the 
report of an examination conducted for VA purposes in June 
1970, (also accomplished in connection with the earlier 
claim).  Since none of this evidence revealed any complaints 
or findings that showed the presence of a psychiatric 
disorder, the veteran's April 1971 claim was denied in a May 
1971 rating action.  The veteran was notified of this 
decision and of his appellate rights in a letter addressed to 
him in May 1971.  He did not appeal this decision, and after 
one year it became final.  38 U.S.C.A. § 4005(c); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 in effect at the time.  

In November 1994, the veteran submitted a new claim in which 
he sought to establish service connection for a psychiatric 
disorder.  If is from the denial of this claim that the 
current appeal arises.

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in 1994, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the 
veteran's previous claim was denied includes private and VA 
medical records dated from the late 1970's to 2000.  Many of 
these records do not relate to any psychiatric complaints, 
but those that do include various psychiatric diagnoses to 
account for these complaints.  Most of these records contain 
no suggestion that the veteran's psychiatric disability was 
considered by those treating him to be related to service.  
Some records, however, including those dated in 2000, reflect 
a diagnosis of PTSD linked to the veteran's Vietnam service.  
(In this regard, the record shows that the veteran served as 
a rifleman in an Infantry battalion in Vietnam in 1968, and 
although there is no evidence showing he was awarded a Combat 
Infantryman's Badge or a Purple Heart, he is service 
connected for a shell fragment wound of the abdomen.  As to 
this wound, the service medical records currently associated 
with the claims file include those reflecting treatment for a 
"shrapnel wound" in Vietnam, but do not include a 
description of the circumstances surrounding how this wound 
was sustained.)  

In any case, although not all of the additional medical 
evidence obtained since the claim was previously denied 
reflects that the veteran is considered to have PTSD, (most 
notably, the report of an examination conducted for VA 
purposes in 1999 does not include that diagnosis), at this 
stage of the claim process, it is not the function of the 
Board to begin to weigh all the evidence to ascertain whether 
it preponderates for or against entitlement to service 
connection or whether it is in relative equipoise on that 
question.  Rather, the Board must simply determine whether 
any of the evidence obtained since the final prior denial 
meets the definition of that which is new and material.  If 
any evidence is new and material, the claim is reopened, and 
the underlying claim for service connection may be addressed 
with consideration given to all the evidence of record.  

Since the evidence added to the record after the claim was 
previously denied includes reports from physicians who have 
concluded the veteran has PTSD (a psychiatric disorder) 
related to service, the Board believes this evidence must be 
considered to bear directly and substantially upon the 
specific matter under consideration and of such significance 
that it must be considered together with all the evidence to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a psychiatric disorder is 
reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection, the Board has 
determined that further development is required before 
proceeding to consider the merits of the underlying claim.  
Accordingly, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this matter.


ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for a psychiatric disorder, the appeal is granted.  

		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

